Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III drawn to 1-5, 9-13 and 16-20 in the reply filed on 6/4/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brukilacchio (US 20090040754) in view of Belgum (US 20140168785)
Regarding claim 1, Brukilacchio teaches an illumination device (Fig. 14, also see Fig.1 and 15) comprising: a plurality of light sources (1421 and 1411), said plurality of light sources including first and second light sources configured to generate first and second light beams respectively; a first beam combiner 1453 configured to receive light 
Further Brukilacchio discloses a plurality of filters (1450, 1430), wherein Brukilacchio discloses:
[0064]: The output of each light source is filtered to generated the specified spectral band using a band pass filter 1430, 1440, 1450 and 1460 and
  [0076]: Many other applications exist for a portable, directly computer controllable, easily spectrally tunable (by filter selection) light sources of medium to very high brightnesses.
Therefore Brukilacchio discloses tunable spectral filters however, Brukilacchio does not explicitly teach that the filters are controllably adjusted for the spectral power distribution wherein:
  “the plurality of filters comprising a first filter configured to controllably adjust a spectral power distribution of the first light beam incident on the first filter and a second filter configured to controllably adjust a spectral power distribution of the second light beam incident on the second filter, wherein the first and second filters are configured to be tuned to alter the spectral power distribution of the first and second light beams”, whereas Belgum teaches angle/inclination tunable (adjustable) variable bandpass filters 140b-140d to adjust the wavelengths and spectral characteristics of light from sources 110b-110d that pass through the filters (Figure 2; [0033] and  [0008]-[0009], [0015], [0027]-[0032], Note: the features of tunable filters in Belgum are relied upon in the rejection).


Regarding claim 2, Brukilacchio in view of Belgum  teaches the  illumination device, wherein at least one light source of the plurality of light sources comprises at least one solid-state semiconductor optical emitter producing colored visible light when an electric current is provided ([0028] in Brukilacchio and [0004],[0026] in Belgum).

Regarding claim 3, Brukilacchio in view of Belgum teaches the illumination device, wherein the plurality of light sources comprise at least one colored LED ([0016] in Brukilacchio).

Regarding claim 4, Brukilacchio in view of Belgum teaches the illumination device, wherein the plurality the light sources comprise at least one laser diode ([0027] in Brukilacchio).  

Regarding claim 5, Brukilacchio in view of Belgum teaches the illumination device wherein at least one source of the plurality of sources comprises at least one solid-state optical emitter containing phosphor and producing a white light output ([0027] in Brukilacchio) .  


Regarding claim 10, Brukilacchio in view of Belgum teaches the illumination device, wherein said first light source is a colored light source and said first light beam is a first color and said second light source is a colored light source and said second light beam is a second color different from said first color ([0016],[0025]-[0028] in Brukilacchio).

Regarding claim 11, Brukilacchio in view of Belgum teaches the illumination device, wherein the plurality of light sources further comprises a third light source configured to generate a third light beam (three light sources in Fig.1 and [0026],[0027] and [0033] of Brukilacchio). 

Regarding claim 12, Brukilacchio in view of Belgum teaches the illumination device, further comprising a second beam combiner configured to receive light from said third light source and combine said third light beam with said composite light beam (first and second beam combiners in Fig.1 of Brukilacchio). 



Regarding claim 16, Brukilacchio in view of Belgum teaches the illumination device, wherein said second beam combiner comprises a dichroic reflector configured to transmit light of a first wavelength included in said first light beam and reflect light of a third wavelength included in said third light beam (see beam combiners 42 and 44 and the corresponding text in Brukilacchio).  

Regarding claim 17, Brukilacchio in view of Belgum teaches the illumination device, wherein said second beam combiner is configured to transmit light of a second wavelength included in said second light beam (44 in Brukilacchio).  

Regarding claim 18, Brukilacchio in view of Belgum teaches the illumination device, wherein the said first and second optical filters are configured to be tuned by tilting the first and second filters with respect to the respective first and second light beam incident thereon or vice versa (from the teachings of [0033] and [0027]-[0032] in Belgum and use of filters in [0064] and [0076] of Brukilacchio).


Regarding claim 19, Brukilacchio in view of Belgum teaches the illumination device, wherein the first filter and the second filter each comprises an interference filter in order to improve rejection outside the desired band (as disclosed in Belgum [0008]).  
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brukilacchio (US 20090040754) in view of Belgum (US 20140168785) and further in view of Silverstein (US 20130181973)
Regarding claim 20, Brukilacchio in view of Belgum teaches the invention set forth in claim 1 above but is silent regarding the plurality of filters comprises at least one plane-parallel plate with one or both surfaces coated with a thin film coating stack comprising a plurality of layers with different indices of refraction, wherein tilting of the plate relative to the light beam transmitted through the plate selectively alters which wavelengths in the light beam are passed or blocked.  
Silverstein teaches  plurality of filters comprises at least one plane-parallel plate with one or both surfaces coated with a thin film coating stack comprising a plurality of layers with different indices of refraction, wherein tilting of the plate relative to the light beam transmitted through the plate selectively alters which wavelengths in the light beam are passed or blocked ([0136],[0156] wherein Silverstein teaches that single or multiple filters can be used, claim 18 of Silverstein, also see [0059]-[0061]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use coating layers on a filter as disclosed in   wherein Brukilacchio already teaches use of tunable filters in: [0076] Many other applications exist for a portable, directly computer controllable, easily spectrally tunable (by filter selection) light sources of medium to very high brightnesses.

Other art
US 20210144345 teaches  [0067] As described with reference to FIGS. 2A and 2B, the tunable filter 113 is a filter in which a plurality of filters having different spectral characteristics are arranged periodically in an array form, and each filter has spectral characteristics of transmitting wide-band light.

 					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875